Citation Nr: 9920823	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  95-05 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant, Spouse, J.G.


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to July 
1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a September 1989 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
September 1989, the RO denied what it characterized as a 
reopened claim of entitlement to service connection for PTSD.  
Such characterization was inaccurate.  Service connection was 
denied for a nervous condition in April 1981.  The veteran's 
current claim is for PTSD.  The United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") has 
held that "a claim based on the diagnosis of a new mental 
disorder ... states a new claim, for the purpose of the 
jurisdictional requirement, when the new disorder had not 
been diagnosed and considered at the time of the prior notice 
of disagreement."  Ephraim v. Brown, 82 F.3d 399, 402 
(Fed.Cir. 1996).  

The Board further notes that the veteran submitted a notice 
of disagreement with the September 1989 rating decision in 
October 1989.  A statement of the case was mailed to the 
veteran the same month.  The Board has construed a statement 
dated in February 1990 as a timely filed substantive appeal 
from the October 1989 rating decision.  Thus the issue on 
appeal is as set out on the title page.  


FINDINGS OF FACT

1.  The record does not establish that the veteran engaged in 
combat in service.  

2.  There is no competent evidence of stressor corroboration 
to support a diagnosis of PTSD resulting from military 
service.

3.  The medical evidence does not establish a clear diagnosis 
of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 
1991);  38 C.F.R. §§ 3.303, 3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Review of the service medical records reveals that a 
psychiatric evaluation conducted in July 1965 resulted in a 
diagnosis of no psychiatric disease found.  A psychiatric 
evaluation was conducted in February 1966.  No diagnosis was 
made but it was recommended that the veteran be discharged 
from service.  It was noted on the report of the separation 
examination conducted in June 1966 that the veteran had 
undergone a psychiatric evaluation in February 1966.  No 
diagnosis of a mental disorder was included on the separation 
examination report.  

Review of the service personnel records shows that the 
veteran's military occupational specialty was reported as 
light vehicle driver.  His principal duty while stationed in 
Vietnam was supply handler.  He served in Vietnam from April 
11, 1964 to March 29, 1965.  He did not receive any awards or 
decorations indicative of participation in combat such as the 
Purple Heart medal or the Combat Infantryman Badge.  

VA outpatient treatment and hospitalization records have been 
associated with the claims file.  These records evidence 
complaints of, diagnosis of and treatment for PTSD beginning 
in November 1988.  Questionable PTSD was included as a 
diagnosis on a hospitalization record dated in December 1988.  
On an intake assessment dated in December 1988, it was noted 
that the veteran reported his MOS was door gunner.  

A January 1992 treatment record which assessed untreated PTSD 
included the notation that the veteran had combat related 
stress of digging up graves as well as post-service stressors 
of the death of the veteran's child and his father.  

A stressor statement from the veteran was associated with the 
claims file in November 1988.  He reported that while 
stationed in Vietnam, he was assigned to the United States 
Support Command Group stationed at Tan Son Nhut Air Force 
Base.  He worked with the Signal Corps Supply.  In 
approximately October of 1965, a Bachelor Enlisted Quarters 
(BEQ) located in Qui Nhon was blown up by a suicide squad.  
27 Americans were killed.  The veteran was assigned to 
recover bodies from the wreckage.  He accidentally pierced an 
American body with the shovel he was using.  His unit was 
returned to Saigon.  Several days later his unit was informed 
that a Vietnamese body and an American body were accidentally 
switched resulting in the American body being buried in a 
Vietnamese cemetery located in Saigon.  The veteran had to 
search for the American body by digging up graves and looking 
for a Caucasian body.  

On a statement dated in April 1989, the veteran reported that 
he was assigned to the "550 Support Command Group" located 
in Cam Hoi outside of Saigon.  Later he was assigned to the 
"17th Aviation" as a door gunner.  He reported seeing Viet 
Cong thrown out of C130 aircraft and helicopters.  He again 
reported his participation in body recovery in the aftermath 
of a suicide attack on the BEQ in October 1965.  The veteran 
was shot at by the Viet Cong while performing the body 
recovery duties.  He again reported the incident wherein he 
was forced to disinter Vietnamese graves while looking for a 
misplaced American body.  Upon his return from service in 
Vietnam, he was pelted with tomatoes and eggs by war 
protestors.  

A VA Social and Industrial examination was conducted in 
August 1989.  The veteran related that he was assigned to 
Vietnam in early 1964.  He was connected with the 550th 
Support Command and served with the 17th Aviation Unit as a 
door gunner for five missions in Qui Yon before going back to 
supply.  He did not experience any traumatic events while 
acting as a door gunner.  

The veteran related that he witnessed Viet Cong being thrown 
from airplanes and observed numerous dead bodies on the 
ground.  He participated in body recovery at a night club 
which was blown up at Qui Nhon.  A week after this duty he 
was required to dig up Vietnamese graves looking for an 
American body.  The veteran had to give up the search for the 
American body as the Vietnamese civilians began throwing 
objects and shooting at the veteran.  

Records from Social Security Administration have been 
associated with the claims file.  A primary diagnosis of PTSD 
was included.  The veteran was found to be eligible for 
disability payments.  

On a statement received in September 1993, the veteran 
reported that the incident involving the BEQ occurred in Qui 
Nhon in 1966 while the veteran was assigned to the 550th 
Support Command Group.  He reported that 1st Sergeant [redacted] 
and PFC. [redacted] had knowledge of his stressors.  

On a stressor statement dated in November 1993, the veteran 
reported that the incident involving the BEQ explosion 
occurred in January or February 1965.  

The report of a June 1994 VA PTSD examination has been 
associated with the claims file.  The veteran reported that 
when he first arrived in Vietnam he was stationed in Saigon 
and then all over the Delta area.  He served as a supply 
clerk and then as a door gunner on a helicopter.  He again 
described the incident wherein he participated in body 
recovery efforts at a Hotel which had been bombed by the Viet 
Cong.  He was shot at by snipers while performing this duty.  
After this duty, his company was accused of mistakenly 
burying an American in a Vietnamese cemetery.  The veteran 
had to dig up Vietnamese graves while searching for the 
American body.  The diagnosis from the examination was PTSD.  
The examiner noted that the veteran showed clear evidence of 
PTSD and also clear evidence of current distress from the 
disorder.  The veteran had been under distress during the 
interview which was related to problems the veteran 
experienced while in Vietnam.  

On a statement which was received at the RO in December 1994, 
the veteran reported that the incident involving the BEQ 
occurred at Qui Nhon in December 1964 or January 1965.  The 
veteran also reported that he had received a letter of 
commendation for his participation in the efforts to find the 
American who had been mistakenly buried in a Vietnamese 
graveyard located in Saigon.  He was attempting to locate a 
copy of the document.  

Lay statements from the veteran's girlfriend were received at 
the RO in April and May 1995.  She reported on symptomatology 
she observed in the veteran.  

The transcript of a May 1995 RO hearing is of record.  The 
veteran testified that while stationed in Vietnam he served 
in a supply capacity.  He acted as a door gunner also.  After 
being forced to look for an American body which had been 
mistakenly buried in a Vietnamese cemetery, the veteran's 
whole life changed.  The veteran's girlfriend testified as to 
the symptomatology she observed.  The veteran reported that 
he did not receive a letter of commendation but rather a 
letter of appreciation for his participation in attempting to 
find the missing American body. 

On a Report of Contact dated in January 1997, it was noted 
that the unit the veteran was assigned to while in Vietnam 
was HQ and HQ Detachment, U. S. Army Support Command Group, 
APO 143.  

A private psychodiagnostic examination report dated in March 
1997 is of record.  Reported Vietnam stressors were digging 
up graves in Vietnam looking for an American body and 
witnessing a lieutenant slitting a baby's throat because the 
baby was crying.  The veteran also reported that he had been 
shot in the right hip while in Vietnam.  The diagnosis was 
PTSD.  The PTSD was attributed to events the veteran 
witnessed in Vietnam and to the post-service death of his 
baby girl.  The examiner opined he did not feel the veteran 
was malingering.  The veteran seemed to be candid in 
describing events in his life rather than trying to slant the 
events in a particular fashion.  

In May 1997, the U. S. Armed Services Center for Research of 
Unit Records (USASCRUR) responded to the RO's request for 
confirmation of the veteran's in-service stressors.  USASCRUR 
responded that it could not document that the veteran 
participated in the handling of casualties or graves 
registration duties.  It could only verify that he was a 
supply handler assigned to a support unit during his Vietnam 
tour.  Included with the response was an extract of an 
Operational Report - Lessons Learned (OR-LL) submitted by the 
U. S. Army Vietnam for the period from January to December 
1965.  The OR-LL documented an attack on an enlisted hotel 
billet in Qui Nhon in February 1965.  

A lay statement from the veteran's ex-wife reported on 
symptomatology she had observed.  

The veteran submitted copies of pages from the World Almanac 
of the Vietnam War.  The copies showed that Viet Cong 
guerillas blew up a U. S. Barracks located in Qui Nhon by 
planting a 100 pound explosive charge under the building.  23 
U. S. personnel were killed along with two Viet Cong.  The 
attack occurred on February 10, 1965.  The veteran reported 
that this was the incident which resulted in his being forced 
to recover bodies.  

The veteran testified at a RO hearing in July 1998.  He 
performed supply duties while stationed in Vietnam.  He 
operated out of Tan Son Nhut and Saigon.  He performed guard 
duties also.  He testified that he arrived at the site of the 
Qui Nhon bombing on February 12th.  The bombing occurred on 
the 10th.  The veteran and approximately 19 other soldiers 
were flown up from Saigon to Qui Nhon to perform body 
retrieval.  Fifteen bodies were recovered.  The veteran was 
given a letter of appreciation from his first sergeant for 
this duty.  PFC. [redacted] and [redacted] also 
accompanied the veteran on the trip to Qui Nhon.  Several 
days after his trip to Qui Nhon, the veteran was tasked with 
the duty of finding an American body which had been 
mistakenly buried in a Vietnam graveyard in Saigon.  The 
Vietnamese graves were from the Qui Nhon explosion.  He 
testified that at times when flying supplies to different 
units, the crewchiefs of the helicopters would designate the 
veteran to act as a door gunner.  

The veteran denied that he had been shot in the hip in 
Vietnam.  He reported that he had been blown up in a bar in 
Saigon.  He did not report the incident because he was not 
supposed to be in the area at the time of the explosion.  

In September 1998, the National Personnel Records Center 
reported that it was unable to locate morning reports for the 
unit the veteran was stationed with while in Vietnam.  

A letter dated in September 1998 from the National Archives 
to the veteran is of record.  Records from the United States 
Forces in Southeast Asia, 1950-1975 were searched.  Copies of 
records referencing the bomb explosion at the BEQ in Qui Nhon 
were sent to the veteran.  It was further noted that a 
smaller unit designation was required for further research of 
the records and such records would probably not include the 
veteran's name.  

The veteran failed to report for a travel board hearing 
scheduled in July 1999.  

Criteria

Generally, for service connection to be granted, it is 
required that the evidence establish a particular injury or 
disease resulting in chronic disability was incurred in 
service, or, if pre-existing service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b) (West 1991 & Supp. 1999); 38 C.F.R. § 3.303(d).






Adjudication of a well-grounded claim of service connection 
for PTSD requires the evaluation of the evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the veteran served, the veteran's military records, 
and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a).  

In addition section (f) of 38 C.F.R. § 3.304, pertaining to 
the adjudication of PTSD claims, provides that: 

Service connection for PTSD requires medical 
evidence establishing a clear diagnosis of 
the condition, credible supporting evidence 
that the claimed in-service stressor actually 
occurred, and a link, established by medical 
evidence, between current symptomatology and 
the claimed in service stressor.  If the 
claimed stressor is related to combat, 
service department evidence that the veteran 
engaged in combat or that the veteran was 
awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be 
accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the 
claimed in-service stressor.

The award of service connection for PTSD, therefore, requires 
the presence of three elements:  (1) a current, clear medical 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and, (3) 
medical evidence of a causal nexus between current 
symptomatology and the specified claimed in-service stressor.






The claims file contains diagnoses of PTSD as evidenced by 
the VA outpatient treatment records beginning in November 
1988, the report of the June 1994 VA PTSD examination and the 
March 1997 private psychodiagnostic examination.  The medical 
professionals who diagnosed the PTSD have attributed the 
disorder, at least in part, to experiences the veteran had 
while in Vietnam.  

The Board finds the PTSD was linked to the stressors the 
veteran reportedly experienced during active duty.  Thus, the 
Board finds the record establishes the first and third 
elements set out above.  38 C.F.R. § 3.304(f).

Therefore, the claim for service connection for PTSD in this 
appeal must be decided based upon the question of whether the 
in-service stressor(s) reported by the veteran and relied 
upon by the competent medical professionals diagnosing PTSD 
occurred, as substantiated by competent corroborating 
evidence.  That question involves both consideration of the 
facts as presented and the credibility of the evidence 
contained in the instant record.  

The Court has held that, "[i]t is the duty of the BVA as the 
fact finder to determine credibility of the testimony and 
other lay evidence."  Culver v. Derwinski, 3 Vet. App. 292, 
297 (1992).

The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993), set 
forth the foundation for the framework now established by the 
case law for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.  

The Court noted that the evidence necessary to establish the 
existence of the recognizable stressor during service will 
vary depending on whether or not the veteran was "engaged in 
combat with the enemy" under 38 U.S.C.A. § 1154(b) (West 
1991) and 38 C.F.R. § 3.304 (1996), as determined through 
recognized military citations or other service department 
evidence.  


In other words, a veteran's bare assertions that he "engaged 
in combat with the enemy" are not sufficient, by themselves, 
to establish this fact.  If the determination of combat 
status is affirmative, then (and only then), a second step 
requires that the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," e.g., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki at 98 (emphasis added).

The Court, in Moreau v. Brown, 9 Vet. App. 389 (1996), citing 
the MANUAL M21-1 Part VA,  7.46.c (Oct. 11, 1995) held that 
"credible supporting evidence" of a non-combat stressor 
"may be obtained from" service records or "other sources."  

The Court further held that while the MANUAL M21-1 provisions 
did not expressly state whether the veteran's testimony 
standing alone could constitute credible evidence of the 
actual occurrence of a non-combat stressor, the Court's 
holding in Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996), 
established, as a matter of law, that "if the claimed 
stressor is not combat-related, [the] appellant's lay 
testimony regarding the in-service stressors is insufficient 
to establish the occurrence of the stressor."  

Further, the Court held in Moreau, the fact that a medical 
opinion was provided relating PTSD to events the veteran 
described in service could not constitute "credible 
supporting evidence" of the existence of the claimed non-
combat stressor.  Id.

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126 
(1996).  




The effect of these revisions was to change the diagnostic 
criteria for mental disorders from the Diagnostic and 
Statistical Manual for Mental Disorders (DSM), third edition 
and the third edition, revised, to the fourth edition (DSM-
IV).  The Court found that DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective to a 
subjective basis.  

The Court further found that where there was "undisputed, 
unequivocal" diagnoses of PTSD of record, and the Board did 
not make a finding that the reports were incomplete, the 
adequacy of the stressor had to be presumed as a matter of 
law.  (The concurring opinion goes further and states that 
the case also holds that where there is an "unequivocal" 
diagnosis of PTSD, the adequacy of the symptoms to support 
the diagnosis, as well as the sufficiency of the stressor, 
are presumed.  Id. at 153).  

In West v. Brown, 7 Vet. App. 70 (1994), the Court held that 
the sufficiency of the stressor is a medical determination, 
and therefore adjudicators may not render a determination on 
this point in the absence of independent medical evidence.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

The Board must initially address the question of whether the 
claimant has presented evidence of a well grounded claim.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  

The evidence, in brief, shows that the appellant served in 
Saigon, South Vietnam during active duty, that he reported he 
was exposed to stressors during such service, and that PTSD 
has been diagnosed by medical professionals which has been 
linked to the in-service stressors.  

In view of these findings, the Board has concluded that the 
veteran's claim is not implausible; therefore, the Board must 
determine if VA has a further obligation to assist him, more 
than it already has, in the development of the claim.

The veteran has not identified any additional, relevant 
evidence that has not been requested or obtained.  The Board 
thus finds that all relevant evidence necessary for an 
equitable disposition of the appeal has been obtained to the 
extent possible, and no further assistance is required to 
comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.  

The Board finds that, upon review of the relevant legislation 
and case law, it is clear that the question of the existence 
and character of an event claimed as a recognizable stressor 
is a matter solely within the providence of adjudicatory 
personnel.  That is the issue addressed herein.  

The Board, insofar as it finds below that there is no 
recognizable stressor, does not reach questions of whether 
the events claimed by the veteran were sufficient to 
constitute a stressor for the purpose of causing PTSD, or 
whether the remaining elements required to support the 
diagnosis of PTSD have been met, both matters that require 
competent medical opinions and expertise.

In the instant case, the Board concludes that the veteran did 
not engage in combat with the enemy and is thus not entitled 
to the presumptions under 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f).  He did not receive any awards or decorations 
denoting participation in combat.  His principal duty while 
stationed in Vietnam was supply handler.  His MOS of light 
vehicle driver was not a combat MOS.  

The stressors which the veteran reported consisted of the 
following: performing body retrieval functions and being shot 
at after an enemy attack on a BEQ in February 1965; digging 
up Vietnamese graves in an attempt to find an American body 
which was accidentally buried in Saigon and being shot at by 
civilians while doing so in February 1965; acting as a door 
gunner; observing Viet Cong being thrown out of helicopters 
and airplanes; witnessing a lieutenant slitting a baby's 
throat, and being blown up in a bar.  He provided no other 
identifying information on the claimed stressors.  

The RO attempted to verify the veteran's claimed stressors 
through the USASCRUR.  USASCRUR was unable to verify any of 
the claimed in-service stressors.  The Board notes that the 
veteran has not provided full names, dates, locations and/or 
unit designations by which verification could be attempted.  
USASCRUR was able to document the fact that a U. S. barracks 
was blown up on February 10, 1965 by enemy action.  USASCRUR 
was unable, however, to document that the veteran 
participated in any handling of casualties or graves 
registration duties.  There is no evidence of record 
demonstrating that the veteran actually helped in the 
aftermath of the February 10, 1965 bomb attack.  

There is no evidence of record verifying that the veteran had 
to dig up Vietnamese graves while searching for a missing 
American body.  There is no evidence of record verifying that 
the veteran acted as a door gunner; observed Viet Cong being 
thrown out of helicopters and airplanes; witnessed a 
lieutenant slitting a baby's throat, or was blown up in a bar 
in Saigon.  




The Board finds that the veteran's claim of entitlement to 
service connection for PTSD must be denied as none of the 
veteran's claimed stressors has been corroborated by credible 
supporting evidence and the veteran has not provided 
information sufficient to attempt additional verification of 
the claimed incidents.  

The Court has held that asking a veteran to provide the 
underlying facts, i.e., the names of individuals involved, 
the dates, and the places where the claimed events occurred, 
does not constitute an impossible or onerous task.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

A review of the available evidence in the claims file reveals 
no supporting lay statements from the veteran's fellow unit 
members or others who may have witnessed or participated in 
the alleged events.  The veteran has provided last names and 
ranks for individuals with whom he served.  However, an 
effective search for unit members who might possibly confirm 
in-service stressors cannot be accomplished with such limited 
information.  In short, the sole supporting evidence that the 
alleged stressful events occurred is the notation of such 
experiences as recorded by medical professionals in 
connection with treatment and evaluation and the veteran's 
stressor statements and testimony.  

A non-combat veteran's lay testimony regarding in-service 
stressors is insufficient to establish the occurrence of the 
stressor and must be corroborated by credible supporting 
evidence that the claimed stressors actually occurred.  Cohen 
v. Brown, supra at 20 (citing Doran v. Brown, 6 Vet. App. 
283, 289 (1994)).  

The Board also notes that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396.  


In reaching the present determination, the Board considered 
the criteria under 38 U.S.C.A. § 1154, and would emphasize at 
this juncture that it is cognizant of the circumstances, 
conditions, and hardships attendant to service in Vietnam.  
However, service in Vietnam is not service in combat.  Wood 
v. Derwinski, 1 Vet. App. at 193 (1991).  

The evidentiary record in this case clearly shows that a 
diagnosis of PTSD has not been substantiated, and there is no 
evidence that the veteran served in combat.  Therefore, the 
pertinent governing criteria do not provide a basis upon 
which to predicate a grant of entitlement to service 
connection.

In summary, the veteran's military records show an MOS 
unrelated to combat during the Vietnam War.  He is without 
combat awards or citations.  Nor is there support in either 
military records or statements by third parties as to the 
occurrence of the alleged events.  Without credible 
supporting evidence that the claimed in-service stressors 
actually occurred, the diagnosis of PTSD opined to be 
causally related to the claimed stressful in-service events, 
is not supportable.  

Additionally, the Board finds inconsistencies in the 
veteran's allegations and testimony.  It was reported on a VA 
outpatient treatment record dated in December 1988, that his 
MOS was door gunner.  At the time of the VA Social and 
Industrial Survey, conducted in August 1989, the veteran 
reported that he served on at least five missions as a door 
gunner.  On some statements, he gave the impression that he 
served even longer exclusively as a door gunner.  However, at 
the time of the July 1998 RO hearing, when confronted with 
the fact that there was no evidence of record showing he was 
a door gunner, the veteran reported that he only served as a 
door gunner on occasion when requested to do so by helicopter 
crewmen.  Door gunner was not his main MOS.  The veteran also 
informed the medical professional who conducted the private 
psychodiagnostic examination in March 1997 that he had been 
wounded in the right hip in Vietnam.  At the time of the July 
1998 RO hearing, the veteran denied that he had been shot in 
the hip in Vietnam.  

The diagnosis of PTSD was based upon interviews with the 
veteran and on a history of stressors as related by him.  The 
Board is not bound to accept medical opinions which are based 
on history supplied by the veteran where that history is 
unsupported or based on inaccurate factual premises.  See 
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 
(1993); Guimond v. Brown, 6 Vet. App. 69 (1993).  

Moreover, the Board is not required to accept a physician's 
diagnosis "[j]ust because a physician or other health care 
professional accepted the appellant's description of his 
[wartime] experiences as credible and diagnosed the appellant 
as suffering from PTSD."  West v. Brown, 7 Vet. App. 70, 77 
(1994) quoting Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).

In conclusion, the Board has determined that there is no 
credible supporting evidence that any of the claimed in-
service stressors actually occurred.  See West v. Brown, 
7 Vet. App. 70, 79-80 (1994).  Thus, there is no clear, 
probative diagnosis of PTSD shown to be related to recognized 
military stressors.  In light of the above, there is not an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies; the 
preponderance of the evidence is against the claim of service 
connection for PTSD.  38 C.F.R. § 3.304(f).


ORDER

Entitlement to service connection for PTSD is denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

